         Case 3:16-md-02741-VC Document 12946 Filed 04/16/21 Page 1 of 8



 1   WILKINSON STEKLOFF LLP                     COVINGTON & BURLING LLP
     Brian L. Stekloff (pro hac vice)           Michael X. Imbroscio (pro hac vice)
 2   (bstekloff@wilkinsonstekloff.com)          (mimbroscio@cov.com)
     Rakesh Kilaru (pro hac vice)               One City Center
 3
     (rkilaru@wilkinsonstekloff.com)            850 10th St. NW
 4   2001 M St. NW                              Washington, DC 20001
     10th Floor                                 Tel: 202-662-6000
 5   Washington, DC 20036
     Tel: 202-847-4030
 6   Fax: 202-847-4005
 7                                              BRYAN CAVE LEIGHTON PAISNER LLP
     HOLLINGSWORTH LLP
     Eric G. Lasker (pro hac vice)              K. Lee Marshall (CA Bar No. 277092)
 8                                              (klmarshall@bclplaw.com)
     (elasker@hollingsworthllp.com)             Three Embarcadero Center, 7th Floor
 9   1350 I St. NW                              San Francisco, CA 94111
     Washington, DC 20005                       Tel: 415-675-3400
10   Tel: 202-898-5843                          Fax: 415-675-3434
11   Fax: 202-682-1639

12   Attorneys for Defendant
     MONSANTO COMPANY
13

14                             UNITED STATES DISTRICT COURT

15                          NORTHERN DISTRICT OF CALIFORNIA

16
      IN RE: ROUNDUP PRODUCTS                       MDL No. 2741
17    LIABILITY LITIGATION
                                                    Case No.: 3:16-md-02741-VC
18

19    Cervantes v. Monsanto Co., 3:19-cv-03015-VC   DEFENDANT MONSANTO
      Karman v. Monsanto Co., 3:19-cv-01183-VC      COMPANY’S RESPONSE AND
20                                                  OPPOSITION TO PLAINTIFFS’
      Pecorelli v. Monsanto Co., 3:16-cv-06936-VC   MOTION TO STRIKE CERTAIN
21    Peterson v. Monsanto Co., 3:18-cv-07271-VC    GENERAL OPINIONS OF
                                                    MONSANTO’S CASE SPECIFIC
22    Rehak v. Monsanto Co., 3:19-cv-01719-VC       EXPERT WITNESSES
      Schafer v. Monsanto Co., 3:19-cv-02169
23                                                    Hearing date: May 28, 2021
      Seidl v. Monsanto Co., 3:17-cv-00519-VC         Time:
24

25

26

27

28

       OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE CERTAIN GENERAL OPINIONS OF MONSANTO’S
                                  CASE SPECIFIC EXPERT WITNESSES
                                          3:16-MD-02741-VC
          Case 3:16-md-02741-VC Document 12946 Filed 04/16/21 Page 2 of 8



 1                                            INTRODUCTION
 2          Plaintiffs’ Motion asks the Court to exclude all of Monsanto’s case-specific experts on

 3   Daubert grounds without citation to any evidence or authority, without identifying any specific

 4   testimony or opinions they assert are unreliable or inadmissible, and without identifying which

 5   experts they are asking the Court to exclude. But even a passing examination of the experts’

 6   reports—which Plaintiffs do not cite to and did not submit to the Court until well after the filing

 7   deadline—reveals that Monsanto’s experts have offered admissible specific causation opinions

 8   based on a careful and thorough consideration of both the existing scientific data related to

 9   glyphosate and the medical history, including risk factors for NHL, of the individual Plaintiffs.

10   Plaintiffs also repeat the argument that the Court’s prior rulings bar Monsanto from offering “new”

11   experts that give general causation opinions—an assertion the Court flatly rejected in Pretrial Order

12   180. Plaintiffs’ Motion should be denied in full.

13                                               ARGUMENT
14        Plaintiffs appear to advance two principle arguments: (1) that Monsanto’s case-specific experts

15   should not be permitted to offer general causation opinions, and (2) that Monsanto’s experts should

16   be excluded under Daubert. Neither argument is credible.

17          First, Plaintiffs rest their Motion on the incorrect assumption that Monsanto cannot present
18   general causation expert testimony from any expert who did not testify at the 2017 Daubert

19   proceedings. Although such a limitation applied in the initial federal trials, it does not apply beyond

20   those cases, as this Court previously held and Plaintiffs simply ignore. The Court has expressly

21   rejected the argument they repeat here that PTO 81 bars Monsanto’s experts from offering general

22   causation opinions. Compare Letter Brief re General Causation Experts (ECF. No. 6142) (arguing

23   that Monsanto’s experts should be excluded because “most of the disclosed experts (both general

24   and case-specific) provide new general causation opinions not subjected to the previous 2-year

25   Daubert proceeding.”); with Pretrial Order No. 180 (ECF. No. 6390) (rejecting Plaintiffs’

26   arguments and holding that “[T]he parties are not limited – in Giglio’s case or any other Wave 1

27   case – to the general-causation experts called during the Daubert proceedings in 2017. That
28
                                                      -1-
       OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE CERTAIN GENERAL OPINIONS OF MONSANTO’S
                                  CASE SPECIFIC EXPERT WITNESSES
                                          3:16-MD-02741-VC
           Case 3:16-md-02741-VC Document 12946 Filed 04/16/21 Page 3 of 8



 1   limitation was intended to apply only to the bellwether cases”) (emphasis added). As such, there is
 2   no basis to limit Monsanto’s experts in this respect at this juncture.
 3           Second, Plaintiffs assert that “none of Monsanto’s new specific causation experts should be
 4   permitted to opine about whether Roundup caused any Plaintiffs’ NHL because none of them
 5   applied a valid differential methodology.” Mot. at 3. But Plaintiffs do not even describe the
 6   opinions or testimony they object to, let alone provide citations to the experts’ reports.1 Nor do they
 7   cite to a single case supporting their position. In fact, Plaintiffs did not even attach the reports they

 8   complain about to their Motion, only later opting to file the reports with a declaration2 four days

 9   after their brief was due. Plaintiffs also do not identify which of Monsanto’s experts offer

10   testimony they are asking the Court to exclude, even though over half of Monsanto’s experts,

11   including Dr. Earl Creech, Matthew Call, Brian Daly, Bradley D. Hanson, Dr. Kassim Al-Khatib,

12   Dr. Alex LeBeau, Dr. Joseph M DiTomaso, Dr. Robert Phalen, and Marck Katchen have offered

13   case-specific opinions on exposure, industrial hygiene, and other topics that are unrelated to the

14   arguments Plaintiffs present in their Motion. Plaintiffs’ Motion is devoid of analysis or authority

15   and should be denied on these bases alone.

16           Further, even a cursory examination demonstrates that Monsanto’s experts are well-qualified

17   and have offered admissible opinions regarding specific causation in the Wave 2 cases. Plaintiffs’

18   blanket criticism (at 3) that “none of [Monsanto’s experts] applied a valid differential methodology”

19   because each expert “concluded that Roundup generally, cannot cause NHL” amounts to the

20   assertion that Monsanto’s experts cannot offer admissible specific causation opinions unless they

21   opine that Roundup®-branded products (“Roundup”) are capable of causing NHL—one of the core

22   disputed issues in this litigation. But that is not what a valid differential diagnosis requires. A

23   differential diagnosis proceeds in two steps. In step one, the expert must “rule in” all potential

24
     1
       Plaintiffs similarly complain (at 2) that Monsanto’s experts have offered “sweeping” “new” general
25   causation opinions without identifying any opinions in any of the experts’ reports that they claim are
     new. In any event, the premise of Plaintiffs’ argument—that Monsanto is barred from offering “new”
26   general causation opinions—is belied by the Court’s ruling in PTO 180.
     2
27     Plaintiffs’ declaration attaching the reports did not provide any explanation for Plaintiffs’ delay, nor
     did it explain why Plaintiffs neglected to cite the reports in their Motion. See Declaration of Rebecca
28   Fredona (April 6, 2021) (“Fredona Decl.”) (ECF No. 12910).
                                                        -2-
         OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE CERTAIN GENERAL OPINIONS OF MONSANTO’S
                                    CASE SPECIFIC EXPERT WITNESSES
                                            3:16-MD-02741-VC
          Case 3:16-md-02741-VC Document 12946 Filed 04/16/21 Page 4 of 8



 1   causes, and “compile a comprehensive list of hypotheses that might explain the set of salient

 2   clinical findings under consideration.” Clausen v. M/V New Carissa, 339 F.3d 1049, 1057 (9th Cir.

 3   2003) (quoting Westberry v. Gislaved Gummi AB, 178 F.3d 257, 262 (4th Cir. 1999)). Then, in the

 4   second step, the expert must “rule out” the possible causes using a scientific method until only the

 5   most likely cause remains. Id.

 6          Here, Monsanto’s experts have thoroughly explained the bases for their opinions that

 7   Roundup does not cause NHL—i.e., why they did not “rule in” Roundup as a potential cause at the

 8   first step of the differential diagnosis. See Fredona Decl., Ex. 3, Expert Report of Dr. Jeffrey

 9   William Craig at 17-21; id., Ex. 4, Expert Report of Dr. Ran Reshef at 1-20; id., Ex. 5, Expert

10   Report of Dr. Celeste Bello at 6-9; id. Ex. 6, Expert Report of Dr. Bruce A. Woda at 10-19; id., Ex.

11   12, Expert Report of Dr. Lawrence M. Weiss at 5-13; id., Ex. 14, Expert Report of Dr. Timothy S.

12   Fenske at 12-22; id., Ex. 16, Expert Report of Dr. Graham W. Slack at 8-14; id., Ex. 23, Expert

13   Report of Dr. Mathew J. Matasar at 5-12.

14          The expert reports also explain in great detail, consistent with the second step of a reliable

15   differential diagnosis, the experts’ case-specific assessments of the cause of each Plaintiff’s NHL.

16   See Fredona Decl., Ex. 3, Expert Report of Dr. Jeffrey William Craig at 26 (“The best explanation

17   for Mr. Cervantes’ DLBCL is the age and time-related accumulation of mutations due to a lifetime

18   of lymphoctye division, resulting ultimately in a clonal expansion and clinical cancer.”); id., Ex. 4,

19   Dr. Ran Reshef (Cervantes) Expert Report at 1, 21-25 (“[Mr. Cervantes] had several strong and

20   well-accepted risk factors to develop NHL, including occupational exposure to benzene and

21   possibly other carcinogens, first-degree family history of NHL and obesity”); id., Ex. 11, Expert

22   Report of Dr. Ran Reshef (Rehak) at 1, 21-24 (“Ms. Rehak’s lymphoma . . . was most likely caused

23   by random genetic mutations. The role of other factors in specific causality, including smoking and

24   family history of cancer, cannot be ruled out”); id., Ex. 5, Expert Report of Dr. Celeste Bello

25   (Peterson) at 9-10 (describing Mr. Peterson’s risk factors for NHL); id., Ex. 17, Expert Report of

26   Dr. Celeste Bello (Karman) at 9-10 (same); id., Ex. 6, Expert Report of Dr. Bruce A. Woda

27   (Peterson) at 19-25 (“Mr. Peterson had several risk factors for development of NHL including his

28
                                                      -3-
       OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE CERTAIN GENERAL OPINIONS OF MONSANTO’S
                                  CASE SPECIFIC EXPERT WITNESSES
                                          3:16-MD-02741-VC
           Case 3:16-md-02741-VC Document 12946 Filed 04/16/21 Page 5 of 8



 1   age, gender, increased BMI, and sleep apnea”); id., Ex. 18, Expert Report of Dr. Bruce A. Woda

 2   (Karman) at 19-26 (discussing Mr. Karman’s variety of risk factors for NHL); id., Ex. 12, Expert

 3   Report of Dr. Lawrence M. Weiss at 13-15 (“There was a significant family history of cancer and

 4   there was a history of smoking, both of which are associated with an increased risk of follicular

 5   lymphoma . . . the greatest likelihood in this case is that this lymphoma arose as a result of random

 6   replicative errors in the DNA of a lymphoid precursor cell leading to the occurrence of several

 7   driver mutations”); id., Ex. 14, Expert Report of Dr. Timothy S. Fenske at 22-28 (“The best

 8   explanation for Mr. Pecorelli’s MZL is that, like most other cases of lymphoma, it arose from the

 9   accumulation of random genetic changes that occurred within lymphocytes over his lifetime, which

10   eventually accumulated to cause lymphoma”); id., Ex. 16, Expert Report of Dr. Graham W. Slack

11   (Pecorelli) at 14-19 (“Mr. Pecorelli’s disease is likely due to random genetic alterations

12   accumulated over a lifetime and exacerbated by other contributing factors” including smoking

13   history); id., Ex. 24, Expert Report of Dr. Graham W. Slack (Schafer) at 14-19 (discussing Mr.

14   Schafer’s risk factors for NHL and concluding that “Mr. Schafer’s disease is likely due to random

15   genetic alterations accumulated over a lifetime”); id., Ex. 23, Expert Report of Dr. Mathew J.

16   Matasar at 13-14 (discussing Mr. Schafer’s risk factors for NHL).3

17           Monsanto’s experts have relevant scientific expertise and knowledge, analyzed sufficient

18   facts and data (e.g., Plaintiffs’ medical history and relevant scientific literature), reliably applied

19   those facts and data to the Wave 2 Plaintiffs, and their testimony will aid the jury in understanding

20   and assessing the issue of causation. That should be the end of the inquiry. See Fed. R. Evid. 702.

21

22
     3
      Monsanto’s experts also provide rebuttal opinions in their reports. See, e.g., Fredona Decl., Ex. 5,
23   Expert Report of Dr. Celeste Bello (Peterson) at 11; id., Ex. 18, Expert Report of Dr. Bruce A. Woda
     (Karman) at 24-25. Expert rebuttal testimony is meant “to contradict or rebut evidence on the same
24   subject matter” as the opposing party’s expert. See Fed. R. Civ. P. 26(a)(2)(D). “[R]ebuttal witnesses
     [may address the initial experts’ assertions by questioning their assumptions and methods.” See
25   Mathew Enter., Inc. v. Chrysler Grp. LLC, No. 13-CV-04236-BLF, 2016 4272430, at *4 (N.D. Cal.
     Aug. 15, 2016) (quotation omitted); see also Perez v. State Farm Mut. Auto. Ins. Co., No. 06-cv-
26   01962-JW, 2011 WL 8601203, at *8 (N.D. Cal. Dec. 7, 2011) (finding rebuttal expert testimony was
     proper because it “criticizes” and “addresses the methods and analyses provided by [the plaintiff’s
27   expert]”); Wiand v. Wells Fargo Bank, N.A., No. 8:12-CV-00557-T-27, 2014 WL 1819616, at *2
     (M.D. Fla. May 7, 2014) (“a rebuttal expert may appropriately criticize the methodology of an
28   opposing expert”).
                                                        -4-
         OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE CERTAIN GENERAL OPINIONS OF MONSANTO’S
                                    CASE SPECIFIC EXPERT WITNESSES
                                            3:16-MD-02741-VC
         Case 3:16-md-02741-VC Document 12946 Filed 04/16/21 Page 6 of 8



 1

 2                                            CONCLUSION
 3          For the reasons explained above, Monsanto respectfully requests that the Court deny

 4   Plaintiffs’ Motion to Strike Certain General Opinions of Monsanto’s Case Specific Expert Witnesses.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -5-
       OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE CERTAIN GENERAL OPINIONS OF MONSANTO’S
                                  CASE SPECIFIC EXPERT WITNESSES
                                          3:16-MD-02741-VC
        Case 3:16-md-02741-VC Document 12946 Filed 04/16/21 Page 7 of 8



 1
     Dated: April 16, 2021
 2
                                 By:   /s/ Michael X. Imbroscio
 3                                     Michael X. Imbroscio (pro hac vice)
                                       (mimbroscio@cov.com)
 4                                     Covington & Burling LLP
 5                                     One City Center
                                       850 10th St. NW
 6                                     Washington, DC 20001
                                       Tel: 202-662-6000
 7

 8                                     Attorney for Defendant Monsanto Company

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -6-
      OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE CERTAIN GENERAL OPINIONS OF MONSANTO’S
                                 CASE SPECIFIC EXPERT WITNESSES
                                         3:16-MD-02741-VC
          Case 3:16-md-02741-VC Document 12946 Filed 04/16/21 Page 8 of 8



 1
                                       CERTIFICATE OF SERVICE
 2
            I HEREBY CERTIFY that on this 16th day of April, 2021, a copy of the foregoing was filed
 3
     with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all appearing
 4
     parties of record.
 5

 6
                                                                         /s/ Michael X. Imbroscio
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       OPPOSITION TO PLAINTIFFS’ MOTION TO STRIKE CERTAIN GENERAL OPINIONS OF MONSANTO’S
                                  CASE SPECIFIC EXPERT WITNESSES
                                          3:16-MD-02741-VC
